Exhibit 10(d)
THIRD AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT
     This Third Amendment to Sixth Amended and Restated Credit Agreement (this
“Third Amendment”) is entered into effective as of the 6th day of February, 2009
(the “Effective Date”), by and among Denbury Onshore, LLC, a Delaware limited
liability company (“Borrower”), Denbury Resources Inc., a Delaware corporation
(“Parent”), JPMorgan Chase Bank, N.A., as Administrative Agent (“Administrative
Agent”), and the financial institutions parties hereto as Banks (“Banks”).
W I T N E S S E T H
     WHEREAS, Borrower, Parent, Administrative Agent, the other agents a party
thereto and Banks are parties to that certain Sixth Amended and Restated Credit
Agreement dated as of September 14, 2006 (as amended, the “Credit Agreement”)
(unless otherwise defined herein, all terms used herein with their initial
letter capitalized shall have the meaning given such terms in the Credit
Agreement); and
     WHEREAS, pursuant to the Credit Agreement, Banks have made a Revolving Loan
to Borrower and provided certain other credit accommodations to Borrower; and
     WHEREAS, Parent and Borrower have requested that the Credit Agreement be
amended to amend certain terms of the Credit Agreement in certain respects as
provided in this Third Amendment; and
     WHEREAS, subject to and upon the terms and conditions set forth herein,
Banks have agreed to Parent’s and Borrower’s requests.
     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed, Parent,
Borrower, Administrative Agent and Banks hereby agree as follows:
Section 1. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Third Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 2 hereof, the
Credit Agreement shall be amended effective as of the Effective Date in the
manner provided in this Section 1.
     1.1 Additional Definitions. Section 2.1 of the Credit Agreement shall be
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:
     “Third Amendment” means that certain Third Amendment to Sixth Amended and
Restated Credit Agreement dated as of February 6, 2009 among Borrower, Parent,
Administrative Agent and Banks.

 



--------------------------------------------------------------------------------



 



     1.2 Amendment to Definitions. The definitions of “Loan Papers” and
“Permitted Subordinate Debt” contained in Section 2.1 of the Credit Agreement
shall be amended and restated to read in full as follows:
     “Loan Papers” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Notes, each Facility Guaranty which may now
or hereafter be executed, each Parent Pledge Agreement which may now or
hereafter be executed, each Subsidiary Pledge Agreement which may now or
hereafter be executed, the Existing Mortgages (as amended by the Amendments to
Mortgages), all Mortgages now or at any time hereafter delivered pursuant to
Section 6.1, the Amendments to Mortgages, and all other certificates, documents
or instruments delivered in connection with this Agreement, as the foregoing may
be amended from time to time.
     “Permitted Subordinate Debt” means, collectively, (i) Debt of Borrower
resulting from a single issue of Borrower’s 7.5% Senior Subordinated Notes Due
2013 in an aggregate outstanding principal balance of not greater than
$225,000,000, and which Debt has been assumed by Parent as a co-obligor with
Borrower pursuant to that certain First Supplemental Indenture, dated as of
December 29, 2003, (ii) Debt of Parent resulting from the issue of Parent’s 7.5%
Senior Subordinated Notes Due 2015 in an aggregate outstanding principal amount
of not greater than $300,000,000 and (iii) subordinate unsecured Debt of up to
$500,000,000 with an interest rate no greater than 15.0% and a maturity date
that is no less than 5 years from the date such Debt is incurred; provided that
such Debt issued pursuant to this clause (iii) is issued on or prior to April 1,
2009.
     1.3 Amendment to Special Redetermination Provision. Clause (a) of
Section 5.3 of the Credit Agreement is hereby deleted and replaced in its
entirety with the following:
     (a) In addition to Scheduled Redeterminations, (1) Borrower and Required
Banks shall each be permitted to request a Special Redetermination of the
Borrowing Base once in each Fiscal Year, and (2) Banks require a Special
Redetermination of the Borrowing Base in connection with any sale, assignment,
lease, license, transfer, exchange or other disposition of Barnett Shale Assets
permitted by Section 10.5(e), which Special Redetermination shall be requested
by Borrower at least two weeks in advance of any such disposition of Barnett
Shale Assets so that Banks may redetermine the Borrowing Base in accordance with
the procedures and standards set forth in Section 5.2 (after giving effect to
the exclusion of the Barnett Shale Assets from the Borrowing Base Properties).
Any request by Required Banks

2



--------------------------------------------------------------------------------



 



pursuant to this Section 5.3(a) shall be submitted to Administrative Agent and
Borrower. Any request by Borrower pursuant to this Section 5.3(a) (including any
required request resulting from a sale of Barnett Shale Assets) shall be
submitted to Administrative Agent and each Bank and at the time of such request
Borrower shall (i) deliver to Administrative Agent and each Bank a Reserve
Report (which, in the case of a Special Redetermination resulting from a pending
proposed disposition of Barnett Shale Assets, shall exclude the Barnett Shale
Assets), and (ii) also notify Administrative Agent and each Bank of the
Borrowing Base requested by Borrower in connection with such Special
Redetermination.
     1.4 Amendment to Borrowing Base Deficiency Provision. Section 5.4 of the
Credit Agreement is hereby deleted and replaced in its entirety with the
following:
     Section 5.4 Borrowing Base Deficiency. To the extent a Borrowing Base
Deficiency exists after giving effect to any Redetermination (other than a
Special Redetermination resulting from a disposition of Barnett Shale Assets),
Borrower shall be obligated to eliminate such Borrowing Base Deficiency over a
period not to exceed six (6) months from the effective date of such
Redetermination by making six (6) mandatory, equal, consecutive, monthly
payments of principal on the Revolving Loan, each of which shall be in the
amount of one sixth (1/6th) of such Borrowing Base Deficiency, or in the event
that the remaining principal outstanding under the Revolving Loan is less than
the Borrowing Base Deficiency, then in the amount of one sixth (1/6th) of the
remaining principal outstanding under the Revolving Loan. The first of such six
(6) payments shall be due on the thirtieth (30th) day following the effective
date of each such Redetermination and each subsequent payment shall be due on
the same day of each month thereafter (or if there is no corresponding day of
any subsequent month, then on the last day of such month) (each such date is
referred to herein as a “borrowing base deficiency payment date”). If a
Borrowing Base Deficiency cannot be eliminated pursuant to this Section 5.4 by
prepayment of the Revolving Loan in full (as a result of outstanding Letter of
Credit Exposure), on each borrowing base deficiency payment date, Borrower shall
also deposit cash with Administrative Agent, to be held by Administrative Agent
to secure outstanding Letter of Credit Exposure in the manner contemplated by
Section 3.1(b), an amount at least equal to one sixth (1/6th) of the balance of
such Borrowing Base Deficiency (i.e., one-sixth of the difference between the
Borrowing Base Deficiency and the remaining outstanding principal under the
Revolving Loan on the effective date of such Redetermination). Notwithstanding
the foregoing, if

3



--------------------------------------------------------------------------------



 



upon any reduction, adjustment and/or Redetermination of the Borrowing Base
pursuant to a Special Redetermination resulting from a disposition of Barnett
Shale Assets results in a Borrowing Base Deficiency (or increase in any
previously existing Borrowing Base Deficiency), Borrower shall promptly, but in
all events prior to or contemporaneously with the consummation of any
disposition of Barnett Shale Assets, make a mandatory prepayment of the
principal of the Revolving Loan in an amount sufficient to eliminate the
Borrowing Base Deficiency existing after giving effect to such Special
Redetermination.
     1.5 Amendment to Asset Dispositions Provision. Section 10.5 of the Credit
Agreement is hereby deleted and replaced in its entirety with the following:
     Section 10.5 Asset Dispositions. Parent and Borrower will not, nor will
Parent and/or Borrower permit any other Credit Party to, sell, lease, transfer,
abandon or otherwise dispose of any asset other than (a) the sale in the
ordinary course of business of Hydrocarbons produced from Borrower’s Mineral
Interests, (b) the sale, lease, transfer, abandonment, exchange or other
disposition of other assets, provided, that the aggregate value (which, in the
case of assets consisting of Mineral Interests, shall be the Recognized Value of
such Mineral Interests and in the case of any exchange, shall be the net value
or net Recognized Value realized or resulting from such exchange) of all assets
sold, leased, transferred or disposed of pursuant to this clause (b) in any
period between Scheduled Redeterminations shall not exceed five percent (5%) of
the Borrowing Base then in effect (for purposes of this clause (b) the Closing
Date will be deemed to be a Scheduled Redetermination), (c) the sale, lease,
transfer, abandonment or disposition of Unproved Reserves, (d) the sale of
volumetric production payments of carbon dioxide pursuant to the express terms
of the Genesis Transaction Documents and (e) the sale, assignment, lease,
license, transfer, exchange or other disposition by any Credit Party of all or
substantially all of its right, title and interest in the Barnett Shale Assets;
provided, that, (i) prior to the consummation of any disposition of Barnett
Shale Assets, Administrative Agent shall have received certified copies of any
and all documents related to such disposition, including, without limitation,
all documents, if any, related to a like-kind exchange or reverse like-kind
exchange involving the Barnett Shale Assets under Section 1031 of the Code,
(ii) prior to or contemporaneously with the consummation of any disposition of
Barnett Shale Assets, Borrower shall have complied with the requirements set
forth in Section 5.3 hereof, pursuant to which a Special Redetermination shall
have been requested at least two weeks in advance of any such disposition of
Barnett Shale Assets and the Borrowing Base

4



--------------------------------------------------------------------------------



 



shall have been redetermined in accordance with the procedures and standards set
forth in Section 5.2 (after giving effect to the exclusion of the Barnett Shale
Assets from the Borrowing Base Properties), and (iii) if a Special
Redetermination is required pursuant to Section 5.3 hereof as a result of such
disposition of Barnett Shale Assets and such Special Redetermination results in
a Borrowing Base Deficiency, Borrower shall make the mandatory prepayments of
the Revolving Loan required by Section 5.4 hereof. In no event will Parent,
Borrower or any other Credit Party sell, transfer or dispose of any Equity in
any Restricted Subsidiary nor will any Credit Party (other than Parent) issue or
sell any Equity or any option, warrant or other right to acquire such Equity or
security convertible into such Equity to any Person other than the Credit Party
which is the direct parent of such issuer on the Closing Date.
Section 2. Conditions Precedent to Amendment. The amendments contained in
Section 1 hereof are subject to the satisfaction of each of the following
conditions precedent:
     2.1 Counterparts. The Administrative Agent shall have received counterparts
hereof duly executed by the Borrower, Parent and Required Banks (or, in the case
of any party as to which an executed counterpart shall not have been received,
telegraphic, telex, or other written confirmation from such party of execution
of a counterpart hereof by such party).
     2.2 Fees. Borrower shall have paid to Administrative Agent any and all
reasonable fees payable to Administrative Agent or the Banks pursuant to or in
connection with this Third Amendment in consideration for the agreements set
forth herein.
     2.3 No Material Adverse Effect. There shall not have occurred since
December 31, 2007 any events that, individually or in the aggregate, have had a
Material Adverse Effect.
     2.4 No Default. No Default or Event of Default shall have occurred which is
continuing.
Section 3. Representations and Warranties. To induce Banks and Administrative
Agent to enter into this Third Amendment, Parent and Borrower hereby jointly and
severally represent and warrant to Banks and Administrative Agent as follows:
     3.1 Reaffirm Existing Representations and Warranties. Each representation
and warranty of Parent and Borrower contained in the Credit Agreement and the
other Loan Papers is true and correct in all material respects on the date
hereof and will be true and correct in all material respects after giving effect
to the amendments set forth in Section 1 hereof.
     3.2 Due Authorization; No Conflict. The execution, delivery and performance
by Parent and Borrower of this Third Amendment are within Parent’s and
Borrower’s corporate or organizational powers, have been duly authorized by all
necessary action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not violate or constitute a default
under any provision of applicable law or any Material Agreement binding

5



--------------------------------------------------------------------------------



 



upon Parent, Borrower or their Subsidiaries or result in the creation or
imposition of any Lien upon any of the assets of Parent, Borrower or their
Subsidiaries except Permitted Encumbrances.
     3.3 Validity and Enforceability. This Third Amendment constitutes the valid
and binding obligation of Parent and Borrower enforceable in accordance with its
terms, except as (i) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and (ii) the
availability of equitable remedies may be limited by equitable principles of
general application.
Section 4. Miscellaneous.
     4.1 Reaffirmation of Loan Papers. Any and all of the terms and provisions
of the Credit Agreement and the Loan Papers shall, except as amended and
modified hereby, remain in full force and effect. The amendments contemplated
hereby shall not limit or impair any Liens securing the Obligations, each of
which are hereby ratified, affirmed and extended to secure the Obligations as
they may be increased pursuant hereto.
     4.2 Parties in Interest. All of the terms and provisions of this Third
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
     4.3 Legal Expenses. Borrower hereby agrees to pay on demand all reasonable
fees and expenses of counsel to Administrative Agent incurred by Administrative
Agent in connection with the preparation, negotiation and execution of this
Third Amendment and all related documents.
     4.4 Counterparts. This Third Amendment may be executed in counterparts, and
all parties need not execute the same counterpart; however, no party shall be
bound by this Third Amendment until Parent, Borrower and Required Banks have
executed a counterpart. Facsimiles shall be effective as originals.
     4.5 Complete Agreement. THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.
     4.6 Headings. The headings, captions and arrangements used in this Third
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Third Amendment, nor affect
the meaning thereof.
     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
be duly executed by their respective authorized officers on the date and year
first above written.
[Signature Pages to Follow]

6



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THIRD AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

            PARENT:

DENBURY RESOURCES INC.,
a Delaware corporation
      By:   /s/ Phil Rykhoek         Phil Rykhoek,        Senior Vice President
and
Chief Financial Officer        BORROWER:


DENBURY ONSHORE, LLC,
a Delaware limited liability company
      By:   /s/ Phil Rykhoek       Phil Rykhoek,        Senior Vice President
and
Chief Financial Officer     

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THIRD AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT
     Each of the undersigned (i) consent and agree to this Third Amendment, and
(ii) agree that the Loan Papers to which it is a party shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms.

            DENBURY MARINE, L.L.C.,
a Louisiana limited liability company
      By:   /s/ Phil Rykhoek       Phil Rykhoek,        Senior Vice President
and
Chief Financial Officer        DENBURY OPERATING COMPANY,
a Delaware corporation
      By:   /s/ Phil Rykhoek       Phil Rykhoek,        Senior Vice President
and
Chief Financial Officer        TUSCALOOSA ROYALTY FUND LLC,
a Mississippi limited liability company
      By:   /s/ Phil Rykhoek       Phil Rykhoek,        Senior Vice President
and
Chief Financial Officer     

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THIRD AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

            DENBURY GATHERING & MARKETING, INC.,
a Delaware corporation
      By:   /s/ Phil Rykhoek       Phil Rykhoek,        Senior Vice President
and
Chief Financial Officer     

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THIRD AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

            ADMINISTRATIVE AGENT/BANK:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Bank
      By:   /s/ Brian P. Orlando       Brian P. Orlando,        Vice President 
   

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THIRD AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                FORTIS CAPITAL CORP.    
 
           
 
  By:   /s/ David Montgomery
 
           
 
  Name:   David Montgomery
 
           
 
  Title:   Director
 
           
 
           
 
  By:   /s/ Ilene Fowler
 
           
 
  Name:   Ilene Fowler    
 
           
 
  Title:   Director
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THIRD AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                CALYON NEW YORK BRANCH    
 
           
 
  By:   /s/ Michael D. Willis     
 
           
 
  Name:   Michael D. Willis     
 
           
 
  Title:   Director     
 
           
 
           
 
  By:   /s/ David Gurghigian     
 
           
 
  Name:   David Gurghigian     
 
           
 
  Title:   Managing Director     
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THIRD AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                COMERICA BANK    
 
           
 
  By:   /s/ Peter L. Sefzik     
 
           
 
  Name:   Peter L. Sefzik     
 
           
 
  Title:   Senior Vice President     
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THIRD AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                UNION BANK OF CALIFORNIA, N.A.    
 
           
 
  By:   /s/ Sean Murphy     
 
           
 
  Name:   Sean Murphy     
 
           
 
  Title:   Senior Vice President     
 
           
 
           
 
  By:   /s/ Alison Fuqua     
 
           
 
  Name:   Alison Fuqua     
 
           
 
  Title:   Assistant Vice President     
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THIRD AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Christen A. Lacey     
 
           
 
  Name:   Christen A. Lacey     
 
           
 
  Title:   Principal     
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THIRD AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                BANK OF SCOTLAND PLC    
 
           
 
  By:   /s/ Julia R. Franklin     
 
           
 
  Name:   Julia R. Franklin     
 
           
 
  Title:   Assistant Vice President     
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THIRD AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                COMPASS BANK    
 
           
 
  By:   /s/ Greg Determann     
 
           
 
  Name:   Greg Determann     
 
           
 
  Title:   Vice President     
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THIRD AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                WELLS FARGO BANK, N.A.    
 
           
 
  By:   /s/ David Brooks     
 
           
 
  Name:   David Brooks     
 
           
 
  Title:   Vice President     
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THIRD AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                THE BANK OF NOVA SCOTIA    
 
           
 
  By:   /s/ W. Keith Buchanan     
 
           
 
  Name:   W. Keith Buchanan     
 
           
 
  Title:   Managing Director     
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THIRD AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                KEYBANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Angela McCracken     
 
           
 
  Name:   Angela McCracken     
 
           
 
  Title:   Senior Vice President     
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THIRD AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Tyler Faverbach     
 
           
 
  Name:   Tyler Faverbach     
 
           
 
  Title:   Vice President     
 
           

[Signature Page]

 